MIKVA, Circuit Judge,
dissenting:
As of April 1, 1984, the Fire Department of the District of Columbia was 38 percent black. The officer corps of the Fire Department was 26 percent black. In a city where the working-age population at the time was about 70 percent black, this disproportion is curious. Black applicants from the city have outnumbered whites for as long as anyone can remember; in 1984, for example, blacks constituted 64.6 percent of the total number of applicants.
Plainly and simply, the Fire Department’s curious makeup is the product of discrimination. The District of Columbia for years followed a policy of overt racial discrimination. These past discriminatory practices, reflecting the plantation politics practiced in the District for over a century, led to the current force in which three out of every five firefighters are white and three out of every four officers are white.
The majority cavalierly ignores this history of discrimination in the District’s Fire Department. It urges us to forget the bad old days of discrimination and concentrate on the purity of current practices. Today, says the majority, the rules are fair. But the truth of the matter is that only as a result of the underlying discrimination suit in this case, and only for a brief period, has the Department been able to achieve any kind of racial parity among its new hires. Moreover, a racial parity in new hires does not wipe away the lingering effects of past discriminatory practices. The present personnel of the Fire Department were hired over a long period of years, and during many of those years the Department practiced intentional racial discrimination. No one suggests that all the old firefighters be fired, and they were not hired to be firefighters just for a year; thus, the effects of those earlier practices continue to distort the makeup of the current force. It is this conundrum that forced the District to adopt a temporary affirmative action hiring program (the “Plan”). And it is these vestigial consequences that the majority of this court fails to address in its fact-laden but largely irrelevant opinion.
The question before the court is what steps can the District’s political majority voluntarily take to remedy the consequences of past discrimination in its firefighting force. The majority seems to approach the problem with a “Catch 22” mindset. But determining whether the Plan is a permissible remedial measure requires the court to address critical questions largely overlooked by the majority. What is the District trying to do? What is the District’s motivation? What adverse consequences will the District’s action have? The answers to these questions lead me to conclude that the Fire Department’s Plan is a reasonable remedial measure consistent with both Title VII and the Constitution. I do not agree that the people of the District must suffer through another generation of a fire force that reflects discrimination past and maintains racial disproportion stemming from that discriminatory history. I dissent from a court opinion that creates such a result.
I
A. History of Discrimination in the Fire Department
In 1864, the District’s Fire Department shifted from a totally volunteer operation *72to a paid corps of firefighters. From 1870 to 1906, the Department was racially integrated and had seventeen black firefighters on salary. In 1919, the number was down to fourteen, none of whom was above the rank of private; these black firefighters were assigned to the Department’s newly-established all-black company. Thereafter, the Fire Department maintained two forces — one staffed by black firefighters, one staffed by white firefighters. After 1921, the Department also maintained a dual promotion system, competitive but separate by color. Black officers were promoted off of a black promotion list to supervise all-black units.
The increase in the number of black fire: fighters after World War II led to the establishment of four additional all-black companies between 1945 and 1950. Three of the five all-black companies were staffed with white officers, two with black officers. No blacks, officer- or staff-level, were assigned to any white company.
Petitions were sent to both President Eisenhower and President Truman to request that they order the District Fire Department to discontinue its segregative practices. In 1951, the Fire Chief submitted a plan to the District Commissioners that called for the end of segregation in the Department. The union, the Fireman’s Association, Local 36, strenuously objected to this plan and lobbied Congress against desegregation of the force. In 1953, the Commissioners issued the “Policy Order of the District of Columbia Regarding NonDiscrimination.” The Policy called for an end to discriminatory employment practices. However, the Policy contained an exception covering assignment of the fire fighting division of the Fire Department. Over the protests of many, including Local 36 and several Congressmen, the Commissioners removed the exception to the Policy in 1954, thereby ordering the Fire Department to integrate.
Despite the official end of segregation in 1954, it was not until 1961 that the Department developed a timetable for the elimination of the all-black companies. In 1962, for the first time since before 1919, all firehouses had a “mixed” staffing pattern. Integration was based on a quota of a specific number of blacks assigned to each station.
Although blacks and whites were now together in the firehouses, the discriminatory practices continued. In each firehouse where blacks were assigned, there were designated “black beds.” These beds were referred to, and often marked as, “C” beds, since only “Colored” firefighters slept in them. Where the firehouse was large enough, the “C” beds were relegated to a separate bunkroom. There were “C” dishes and “C” eating utensils, for use by blacks only, and black firefighters were excluded from organized meals. Squad breathing equipment was similarly separated for use by one race only. During this period, black officers in the Department were given segregated job assignments and were subject to a rule allowing only one black officer per shift in a firehouse. These segregative practices continued until 1971.
The strains caused by the continuing discriminatory practices were reflected in the race relations of the firefighters’ unions. In the late 1940’s (during the segregated companies period), several black firefighters withdrew from Local 36 because of the union’s aggressive opposition to integration. Local 36 thereafter barred blacks from membership, until 1960, when one black firefighter was accepted for full membership. The tension grew to a head with the 1968 racial riots in the city. In 1969, more than half of the city’s black firefighters withdrew their membership from Local 36, charging that the union promoted racial discrimination within the department and was “hostile toward black firemen and the black community.” That year, the Progressive Firefighters Association was formed so that “blacks could have a formal vehicle to advance their complaints.” This need was perceived, in part, because Local 36 management was comprised of the same white officers against whom the black firefighters had complaints.
*73In 1972, through their new unión, 150 black firefighters charged the Department with discrimination in its employment practices, including, inter alia, hiring. The D.C. Office of Human Rights (“OHR”) found the Department guilty as charged. Following negotiations with OHR, the Department agreed to a plan intended to eliminate discrimination in the hiring, disciplining, and assigning of black firefighters. Despite this plan, in 1974, the Fire Chief acknowledged a trend toward resegregation of the Department. This trend was evident even into the late 1970’s in such practices as segregated seating arrangements at meals and assignment of only black firefighters to the most menial tasks.
Throughout its history, the Fire Department has slowly, but very slowly, increased its number of black firefighters. In 1947, 5 percent of the total uniform firefighting force was black; by 1949 the number had risen to 8 percent; eleven years later, in 1960, only 12 percent of the force was black. The underrepresentation of blacks is striking, even today. The chart below illustrates the disproportion as revealed when the number of black firefighters is compared to the number of blacks in the District’s workforce during the same time period.
Department Labor Force
Year_(% Black)_(% Black)
1962 13.0 52.0
1964 14.0 50.3
1969 19.2 60.7
1970 24.3 66.3
1972 24.8 64.0
1974 26.4 64.0
1976 25.5 64.0
1978 28.9 64.0
1980 30.0 64.7
1982 32.4 64.0
The underrepresentation of blacks historically has been even more severe in the supervisory ranks. In 1921, there were three black officers, all serving in the all-black company; twenty-four years later, in 1945, the number of black officers had risen to six. As late as 1978, when the Department was 28.9 percent black, the supervisory ranks were only 13.6 percent black. And with each step up the career ladder, blacks were represented at a lower level or in lesser numbers. These differentials in rank were, of course, reflected in salary differentials.
The record in this case graphically details this long history of substantial, chronic, and intentional discrimination against blacks in the District’s Fire Department. This pervasive discrimination existed not only from 1919 to 1953, but into the 1970’s. When deciding this case, the district court was, in its own words, “intimately familiar ... with this whole record.” Hearing Transcript, March 23, 1985, at 14. It was on this record that the district court found, as a matter of fact, that “for many years the District of Columbia Fire Department discriminated against blacks.” Hammon v. Barry, 606 F.Supp. 1082, 1086 (D.D.C. 1985). None of the parties disputed this fact. Id.
B. Importance to the Community of Correcting the Effects of Racial Discrimination
Why does the District want to divorce itself from these past discriminatory practices and correct the current racial imbalance of the Fire Department personnel? In announcing the adoption of the Plan, Mayor Barry declared that the Plan would bring about “the kind of racial balance which will finally end years of racial dissension that for too long has taken place in [the Fire] Department.” It is no secret that the Department for years has been plagued with tension, much of which stems from the memories of past discriminatory practices and the adverse effects those practices have produced. The effective operation of the fire force hinges on teamwork. Dissension in the ranks hampers the Department. Moreover, because the internal disputes have been fought out publicly, thereby fostering public awareness, public confidence in the Department’s ability to do its job has eroded. The District would like to have a fire force that is not internally tom, that works together as a unit, that inspires confidence.
The District would also like to have a fire force that has credibility in the predominantly black population of this city, as be*74ing fairly chosen, as no longer reflecting the bad old days of discrimination. Discrimination by government, or even the perception of discrimination, breeds mistrust, alienation, and hostility. Blacks resent, rightfully, being excluded from effective participation in their government. They view the current imbalance in the District’s fire force as a product of past exclusionary policies. They may understandably transfer their resentment and hostility to the white firefighters, perceived as holding jobs stolen from blacks. In addition, they may question those white firefighters’ feelings toward the black community. The effectiveness of firefighters in preventing and fighting fires and in providing emergency and rescue services depends heavily on public support and confidence. Without it, the Fire Department cannot adequately serve its vital function. Thus, a more racially balanced Fire Department — a Department purged of the vestiges of past discrimination — will be a more credible and a more effective Fire Department.
What is wrong with the District’s concerns? Are they somehow not legitimate, not important? The majority seems to say that any race-consciousness in the hiring practices of the political majority designed to meet these concerns is improper. How can that be? That suggests that if the white political majority stole more than their share of firefighter jobs in the bad, not-so-old days, nothing can be done to remedy this past expropriation. That is not the law.
II
The Fire Department’s Plan is subject to the strictures of the equal protection component of the Due Process Clause of the Fifth Amendment as well as the limitations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) (1982). The majority’s cut-and-paste treatment of the law is not very enlightening for purposes of either analysis. Nor is it accurately applied to this case. Supreme Court decisions dealing with affirmative action in both statutory and constitutional contexts provide guidelines permitting use of racial classifications in limited circumstances. One such circumstance is predicated on the existence of discrimination against minorities. If the race-conscious measure is taken to remedy the discrimination, and not to punish or discriminate against nonminorities, then it is permissible. Pursuant to these guidelines, public employers may adopt reasonable race-conscious employment practices to remedy the effects of past discrimination.
A. Use of Reasonable Affirmative Action Policies to Remedy Past Discrimination
The Supreme Court has “consistently recognized that government bodies constitutionally may adopt racial classifications as a remedy for past discrimination.” Local 28, Sheet Metal Workers v. EEOC, — U.S.-, 106 S.Ct. 3019, 3052, 92 L.Ed.2d 344 (1986). As far back as the early school desegregation cases, the Court firmly established that equal protection guarantees do not prohibit district courts from ordering race-conscious remedies to eliminate the consequences of past racial discrimination. See, e.g., Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971). The Court further held that the Constitution permits local school boards voluntarily to adopt desegregation plans that make express reference to race if necessary to remedy the effects of past discrimination. McDaniel v. Barresi, 402 U.S. 39, 91 S.Ct. 1287, 28 L.Ed.2d 582 (1971).
In the ensuing years, the Court extended its approval to affirmative action outside the school desegregation context. In the pivotal case, Regents of the University of California v. Bakke, 438 U.S. 265, 98 S.Ct. 2733, 57 L.Ed.2d 750 (1978), the majority of the Court held that the Constitution forbids governmental use of race-based classifications unless it serves a “compelling governmental interest.” 438 U.S. at 299, 98 S.Ct. at 2753. Justice Powell made clear that one such compelling interest is “ameliorating, or eliminating where feasible, the disabling effects of identified discrimination.” *75Id. at 307, 98 S.Ct. at 2757. Four other members of the Bakke Court argued for application of less rigorous judicial scrutiny, but expressed the view that under either test, “a state government may adopt race-conscious programs if the purpose of such programs is to remove the disparate racial impact [that is] the product of past discrimination.” Id. at 369, 98 S.Ct. at 2788 (Brennan, White, Marshall, Blackmun, JJ., concurring). The Court reiterated this notion two years later in Fullilove v. Klutznick, 448 U.S. 448, 100 S.Ct. 2758, 65 L.Ed.2d 902 (1980). In Fullilove, the Court sustained against constitutional attack a statute setting aside a specific percentage of federal funds for minority contractors. The Court upheld the preferential measure because it was legitimately designed to ameliorate the present effects of past discrimination. 448 U.S. at 484, 100 S.Ct. at 2777.
Against this backdrop, the Court recently reviewed the constitutionality of employers’ affirmative action in Sheet Metal Workers, supra, and Wygant v. Jackson Board of Education, 476 U.S. 267, 106 S.Ct. 1842, 90 L.Ed.2d 260 (1986). Although the case did not involve a governmental employer, Sheet Metal Workers is instructive. In Sheet Metal Workers, the Court reviewed a court order finding a union guilty of engaging in a pattern and practice of discrimination against minorities in violation of Title VII and ordering the union to admit a certain percentage of nonwhites to union membership. The Court held that the race-conscious measure, deemed “necessary to remedy [the union’s] racially discriminatory practices,” did not contravene the equal protection component of the Due Process Clause. 106 S.Ct. at 3053.
Wygant, the other recent constitutional affirmative action case, unlike Sheet Metal Workers, did involve a public employer. Also unlike Sheet Metal Workers, Wygant involved a voluntary affirmative action plan. In Wygant, a local school board and the teachers’ union entered into a collective bargaining agreement, a provision of which would protect certain minority employees against layoffs. The Court, by plurality opinion, struck down the layoff provisions on equal protection grounds. In holding that “[s]ocietal discrimination, without more, is too amorphous a basis for imposing a racially classified remedy,” 106 S.Ct. at 1848, the Court reinforced its view that race-conscious measures designed to eliminate the vestiges of past discrimination were consistent with the Constitution. What was missing in Wygant was any evidence of prior discrimination against minorities by the school board. See id. at 1847-49; see also Sheet Metal Workers, 106 S.Ct. at 3053 (distinguishing the case from Wygant on the basis of the presence of a “showing of prior discrimination”).
The Supreme Court has reached the same conclusion under Title VII analysis: Title VII permits employers to adopt race-conscious affirmative action plans designed to eradicate the vestiges of racial discrimination. The seminal Title VII affirmative action case is United Steelworkers v. Weber, 443 U.S. 193, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979). In Weber, a private employer and a union negotiated a collective bargaining agreement that reserved for black employees one half of all openings in a plant training program. The Court upheld the challenged plan under Title VII because it was “designed to eliminate conspicuous racial imbalance in traditionally segregated job categories.” 443 U.S. at 209, 99 S.Ct. at 2730.
The Supreme Court has never explicitly addressed the circumstances in which a public employer’s voluntary affirmative action plan is permissible under Title VII. Recently, the Court held that Title VII’s limitations on court-ordered relief do not apply to an affirmative action consent decree entered into by a governmental employer and a union representing minority employees. Local No. 93 v. City of Cleveland (Vanguards), — U.S.-, 106 S.Ct. 3063, 92 L.Ed.2d 405 (1986). However, the Court left unresolved the question of whether the plan could survive Title VII challenge by nonminority employees. Id. 106 S.Ct. at 3080. Nevertheless, the Court made clear that Title VII analysis of a governmental employer’s voluntary affirm*76ative action plan is controlled by the guidelines provided in Weber, supra, for analyzing private, voluntary plans. See Vanguards, 106 S.Ct. at 3073 n. 8; id. at 3075 n. 10 (“[TJhere is ... no indication that Congress intended to leave governmental employers with less latitude under Title VII than had been left to employers in the private sector----”).
The Weber Court declined to “define in detail the line of demarcation between permissible and impermissible affirmative action plans,” but articulated two main reasons for its finding that the plan at issue fell on the permissible side of the line. 443 U.S. at 208, 99 S.Ct. at 2729. First, the plan was “designed to break down old patterns of racial segregation and hierarchy.” Id. Second, the plan did “not unnecessarily trammel the interests of the white employees.” Id.
The differences between this statutory analysis and the constitutional analysis are unclear. See Maj. Op. at 420 & n. 17. Under Wygant, a court reviewing the constitutionality of a voluntary governmental race-conscious remedial measure “must decide whether the [affirmative action plan] is supported by a compelling state purpose and whether the means chosen to accomplish that purpose are narrowly tailored.” Wygant, 106 S.Ct. at 1846-47; see Vanguards, 106 S.Ct. at 3073 n. 8. As restated by Justice O’Connor, the Wygant constitutional inquiry is virtually identical to Weber’s Title VII test:
[A] public employer, consistent with the Constitution, may undertake an affirmative action program which is designed to further a legitimate remedial' purpose and which implements that purpose by means that do not impose disproportionate harm on the interests, or unnecessarily trammel the rights, of innocent individuals directly and adversely affected by the plan’s racial preferences.
Wygant, 106 S.Ct. at 1853-54 (O’Connor, J., concurring); see also Sheet Metal Workers, 106 S.Ct. at 3053 (applying Weber-like analysis to equal protection claim). Essentially, both Title VII and the Due Process Clause permit governmental affirmative action plans that satisfy two criteria. First, the race-conscious action is designed to remedy past discrimination. Second, the remedy relates directly to the harm caused by the discrimination and does not overly burden nonminorities.
B. Legal Guidelines for Analysis of Affirmative Action
Several general concepts relevant to this case emerge from the developing affirmative action law. First, the law in general, and Title VII explicitly, favor voluntary compliance. Voluntary relief, therefore, may be more readily had than court-awarded relief. See, e.g., Vanguards, 106 S.Ct. at 3076-77; see also Sheet Metal Workers, 106 S.Ct. at 3035-37 (outlining instances when courts might utilize racial preferences to remedy violations of Title VII). Judicial intervention is a last resort; the predicates essential to a court order are not prerequisites of voluntary action. For example, the restrictions placed by Title VII on the court’s ability to impose affirmative action plans after trial are not applicable to voluntarily adopted remedies for discrimination. See Vanguards, 106 S.Ct. at 3077; see also Weber, 443 U.S. at 211, 99 S.Ct. at 2731 (Blackmun, J., concurring) (approving voluntary affirmative action “whether or not a court ... could order the same step as a remedy”). This same principle applies in the constitutional context.
Voluntary compliance is favored not simply because it does not involve a court; it is also favored because it is a decision made by a policymaking body, which a court is not. The decision of how to correct the effects of past discrimination without overly burdening nonminorities innocent of discrimination is fundamentally a policy decision, albeit one subject to legal standards. Understandably, our system prefers policy decisions made by bodies charged with making policy. There is a presumption of legitimacy that derives from the decision-making process engaged in by an elected, representational body. When the decision is democratically made — voluntarily made — a sense of fairness and balance surrounds the compromise struck between the conflicting interests of the affected parties.
*77The preferred status of voluntary compliance is reflected in a court’s perspective on review: voluntarily adopted affirmative action receives greater deference than court-ordered affirmative action. The issues involved when reviewing a government’s voluntary decision to alter its practices are not the same as the issues involved when considering judicial power to restructure the operation of local governmental entities. See Fullilove, 448 U.S. at 483, 100 S.Ct. at 2777; see also Vanguards, 106 S.Ct. at 3077. Limits on the remedial authority of a federal court and concepts of judicial restraint are not implicated.
The distinction between voluntarily-adopted and court-ordered affirmative action is important to this case because the Fire Department’s Plan is a voluntary plan. The district court, did not impose the Plan over the city’s objection. The Plan was adopted by a political majority, an elected city government vested by its citizens with full legislative, adjudicative, and administrative powers. The Plan, like the Vanguards plan, reflects the city’s determination that the needs and interests of the citizens are best served by redressing the lingering effects of past discrimination against minorities. The Plan has been incorporated into a consent decree, but that does not distinguish the Plan, for purposes of this court’s analysis, from other voluntary affirmative action. See Vanguards, 106 S.Ct. at 3072-77.
Of course, a political majority may not waive the rights of the minority. And an affirmative action plan is not immune from challenge by the innocent parties obliged to share the burden of remedying past discrimination simply because the plan is adopted voluntarily, or democratically. See Wygant, 106 S.Ct. at 1850 n. 8. But an affirmative action plan is not condemned simply because it requires nonminorities to share the burden. Fullilove, 448 U.S. at 484, 100 S.Ct. at 2777. Title VII and the Constitution require only that innocent parties’ interests and rights not be overly or unnecessarily burdened. See Wygant, 106 S.Ct. at 1851; Weber, 443 U.S. at 208, 99 S.Ct. at 2729.
This precept surfaces another guideline embodied in affirmative action law. When assessing the effect of the chosen remedy upon innocent third parties, the Court has drawn distinctions between remedies that deprive nonminorities of rights they have previously enjoyed, or of legitimate expectations they have earned, and remedies that do not impose these direct burdens. The distinction is most visible in the different treatment accorded layoff provisions and hiring goals. Racially classified hiring goals designed to remedy the effects of past discrimination are more acceptable than layoff plans based on race imposed to reach the same legitimate result. See, e.g., Wygant, 106 S.Ct. at 1852; Weber, 443 U.S. at 208, 99 S.Ct. at 2729; see also Firefighters v. Stotts, 467 U.S. 561, 574-76, 104 S.Ct. 2576, 2585-87, 81 L.Ed.2d 483 (1984).
The difference focuses on “the effect, if. any, and the diffuseness of the burden imposed on innocent nonminorities.” Sheet Metal Workers, 106 S.Ct. at 3057 n. 3 (Powell, J., concurring). As Justice Powell explained in Wygant, “[i]n cases involving valid hiring goals, the burden to be borne by innocent individuals is diffused to a considerable extent among society generally. Though hiring goals may burden some innocent individuals, they simply do not impose the same kind of injury that layoffs impose. Denial of a future employment opportunity is not as intrusive as loss of an existing job____ Layoffs disrupt ... settled expectations in a way that general hiring goals do not.” 106 S.Ct. at 1851 (emphasis in original); see also Stotts, 467 U.S. at 570 n. 4, 104 S.Ct. at 2583 n. 4 (expressing same concern over loss of seniority rights as with layoffs). This intrusion and disruption is due, in part, to the fact that once an employee has a job, she relies psychologically and financially on the security and support that it affords her. Such investment is rarely impacted by hiring goals.
Stripping away a benefit differs from affording a benefit not only in effect, but also in fairness. Similarly, a hiring plan that selects unqualified blacks over qualified whites is more injurious than a hiring *78plan that simply prefers blacks in the selection from among equally qualified applicants. Although the direct effect on the white applicant is the same (non-selection), the sense of fairness is drastically different.
While not essential to this case, I pause to address one serious misapprehension on the majority’s part. The majority engages in a lengthy exegesis of the law in order to reach the conclusion that a lawfully adopted race-conscious hiring program must be predicated on discrimination — that the only permissible use of affirmative action is to remedy discrimination. Maj. Op. at 420-25. The majority is mistaken in this fundamental premise of its opinion. In Bakke, the Supreme Court’s first genuine affirmative action case, the Court held that “attainment of a diverse student body” is a compelling state interest justifying consideration of race. 438 U.S. at 311-35, 98 S.Ct. at 2759-71; see Wygant, 106 S.Ct. at 1853 (O’Connor, J., concurring). Nothing the Court has said since Bakke necessarily forecloses the possibility that it will recognize additional governmental interests (other than remedying discrimination) as sufficiently compelling to justify use of affirmative action. Indeed, in Wygant, at least four Justices recognized other legitimate state interests which, in their view, sustain use of racial classifications. Justices Marshall, Brennan and Blackmun would hold that the “attainment of stability and educational quality in the public schools” justifies use of race-conscious employment practices to construct a racially diverse faculty. Wygant, 106 S.Ct. at 1863. (Marshall, J., dissenting). Justice Stevens similarly would hold that the state interest in a racially diverse teaching faculty is a “legitimate basis” for use of racial classifications. Id at 1868 (Stevens, J., dissenting). In her concurring opinion, Justice O’Connor suggested that the Court might find other governmental interests relied upon by lower courts sufficiently compelling for adoption of affirmative action policies. Id. at 1853 (O’Connor, J., concurring). Justice Powell signalled his reception to one such possibility in Bakke by assuming that “in some situations a State’s interest in facilitating the health care of its citizens is sufficiently compelling to support the use of a suspect classification.” Bakke, 438 U.S. at 310, 98 S.Ct. at 2759 (opinion of Powell, J.).
My disagreement with the majority on this important point of law is, fortunately, not critical to the resolution of this case. Regardless of the soundness of the majority’s conclusion, what is uncontroversial is that a carefully constructed affirmative action program that is designed to remedy discrimination is consistent with both Title VII and the Constitution.
In sum, the distinctions that emerge from the cases in which the Supreme Court has dealt with this difficult and delicate balancing of competing concepts and ideals seem to be the following:
1. The Court will give political majorities greater latitude in finding suitable remedies to discrimination in the form of race-conscious employment policies than it will give to courts. Similarly, the voluntary adoption of race-conscious employment plans by public or private employers will be given greater deference on review than will a plan created by a court edict.
2. The Court will allow a broader reach to race-conscious employment policies that deal with hiring than to those that involve promotions or discharge. Determinations as to how initially to divide up a pie have less of an adverse impact than do determinations that advance minority interests by taking away existing benefits from current employees.
3. Whether the analysis of race-conscious employment policies is performed under a statute, such as Title VII, or the Constitution, and whether it pertains to a public employer or a private employer, does not make a fundamental difference.
When this delicate fabric of the principles of affirmative action analysis is laid on the ingredients of this case, it is clear that the majority is ignoring or obscuring the directions given by the Supreme Court. I turn to these ingredients.
*79III
A. The Remedial Nature of the Plan
Title VII and the Constitution permit voluntary governmental affirmative action programs designed to remedy past discrimination. This fundamental premise under-girds the first Weber factor: a plan designed to break down old patterns of racial segregation and hierarchy is consistent with Title VII. Weber, 443 U.S. at 208, 99 S.Ct. at 2729. It also forms the basis for fulfillment of Wygant’s constitutional requirement: the government has a compelling interest in remedying its past discrimination. Wygant, 106 S.Ct. at 1847. In this regard, a “record of discrimination” is a “crucial condition precedent” to a finding that an affirmative action plan has a legitimate remedial purpose. See Maj. Op. at 421. A record of discrimination exists here.
The district court sustained the Plan based on two factual findings. First, the District’s Fire Department overtly discriminated against blacks in the past. Hammon, 606 F.Supp. at 1086-87. Second, “there still exist some vestiges of the aforementioned past discrimination.” Id. at 1087. Without even a nod in the direction of the established legal standard employed by appellate courts when reviewing such factual findings, and indeed without even discussing the relevant facts, the majority brushes aside the court’s findings of discrimination. See Maj. Op. at 426-28. This cavalier treatment of a trial judge’s functions is hardly the norm for appellate review.
The district court’s findings of fact may be overturned on appeal only if clearly erroneous. Fed.R.Civ.P. 52(a); see, e.g., United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 541, 92 L.Ed. 746 (1948); Thompson v. Sawyer, 678 F.2d 257, 274 (D.C.Cir.1982). Evidence in this record amply supports the court’s finding of past discrimination in the Fire Department. See supra pages 433-35. The statistical evidence of the current racial imbalance of the force as compared to the District’s workforce adequately supports the court’s finding that the effects of the Department s past discrimination remain. See Weber, 443 U.S. at 198-99, 99 S.Ct. at 2724-25 (using statistical underrepresentation of minorities as compared to labor force as evidence of remaining vestiges of discrimination); see also Wygant, 106 S.Ct. at 1856 (O’Connor, J., concurring); Hazelwood School District v. United States, 433 U.S. 299, 308 & n. 13, 97 S.Ct. 2736, 2741 & n. 13, 53 L.Ed.2d 768 (1977).
Accordingly, I can neither fathom nor condone the majority’s disregard of the district court’s sound findings of discrimination in this case. Only by myopically viewing the facts and misconstruing the showing required can the majority conclude that “the predicate of discrimination has not been established in this case.” Id. at 426. The majority’s position is not only implausible, but incredible.
1. Vestiges of Past Discrimination in the Fire Department
There is a history of discrimination against blacks by the Fire Department, and that history has had severe and lasting effects on the firefighting force. The court suggests that the district court was wrong in looking back to the Department’s discriminatory practices of the early 1950’s. It then goes on to ignore or deny the interconnection between that well-documented evidence of past discrimination and the current statistical disparity in the racial composition of the force. See Maj. Op. at 419. But the court need not repair to the 1950’s; the record is replete with evidence of intentional discrimination against blacks in the Fire Department through the sixties and early seventies. See supra pages 434-35. Moreover, it hardly needs saying that there is no “statute of limitations” on the pernicious effects of such discrimination. And in this case, past discrimination has had lasting effects.
We need only compare the current racial makeup of the Fire Department with the racial makeup of the work force to see that vestiges of discrimination remain. The disparity is equally striking when the makeup of the force is compared with the applicant pool. Although blacks comprise over 65 *80percent of the local labor force and between 65 and 75 percent of the recent applicants, they comprise only 38 percent of the Department’s uniformed force.
If we start with the unquestioned premises that whites have no inherent superiority as firefighters and that formal education and acquired skills do not properly measure suitability for firefighting, there is no other possible explanation for the current, imbalance other than that it is the result of the deliberate actions of whites and the discriminatory operations of testing and hiring procedures. To the extent that the majority intimates that using the metropolitan area as the relevant labor market dissolves any “relics” of past discrimination, I disagree. See Maj. Op. at 427-28. The employer and the area served is the city, not the overwhelmingly white suburbs. The district court reasonably used the applicant pool as proof of the relevant labor market. See Hazelwood, 433 U.S. at 308 n. 13, 97 S.Ct. at 2742 n. 13. Those who apply constitute the pool from which employees are selected. The majority, despite its criticism, is notably unprepared to overturn this calculation method. The simple truth is that the “dismantlement” that the majority heralds, Maj. Op. at 428, had not occurred in the Fire Department prior to the adoption of the Plan.
2. Sufficiency of the Fire Department’s Predicate of Discrimination
The majority apparently concludes that “vestiges” of past discrimination do not constitute a sufficient predicate for affirmative action — that there must be some kind of “smoking gun” evidence of present discrimination before a predicate can be found. The majority is, of course, wrong. The Supreme Court has stated time, and again, in both Title VII and equal protection contexts, that affirmative action may be used to eradicate continuing effects (i.e., “vestiges”) of discrimination that occurred in the past. See, e.g., Wygant, 106 S.Ct. at 1847; Fullilove, 448 U.S. at 484, 100 S.Ct. at 2777; id. at 496, 100 S.Ct. at 2783 (Powell, J., concurring); Weber, 443 U.S. at 197, 99 S.Ct. at 2724; Bakke, 438 U.S. at 307-308, 98 S.Ct. at 2757. Circuit courts have consistently applied this principle in sustaining plans designed to redress past discrimination’s lingering effects. See, e.g., Johnson v. Transportation Agency, Santa Clara County, California, 770 F.2d 752, 758 (9th Cir.1984) (“It is sufficient for the employer to show a conspicuous imbalance in its workforce” to justify a race-conscious remedy.), cert. granted, — U.S.-, 106 S.Ct. 3331, 92 L.Ed.2d 737 (1986); Bushey v. New York State Civil Service Commission, 733 F.2d 220, 228 (2d Cir.1984), cert. denied, 469 U.S. 1117, 105 S.Ct. 803, 83 L.Ed.2d 795 (1985) (“[A] prima facie case of employment discrimination through a statistical demonstration of disproportionate racial impact” satisfies the remedial predicate.); Van Aken v. Young, 750 F.2d 43 (6th Cir.1984) (holding that city may remedy imbalance in the composition of the Fire Department created by traditional segregative practices); Janowiak v. Corporate City of South Bend, 750 F.2d 557, 562-63 (7th Cir.1984) (holding that statistical disparity plus other indicia of past discrimination constitute sufficient remedial predicate).
The majority states that there must always be a threshold present-day Title VII violation, Maj. Op. at 428 n. 33, or “ongoing racial discrimination,” id. at 427, to allow affirmative action. This cannot be true. Under the majority’s construction, the fruits of invidious discrimination could endure for decades. The very cases that the majority so laboriously reviews and quotes illustrate that race-conscious remedial practices need not rest upon present Title VII violations. See Maj. Op. at 420-424. The majority ignores its own recitation of the law.
Moreover, present unlawful discrimination has been found to exist in the Fire Department. We are faced with proven Title VII violations both recent and impending. The majority’s assertion to the contrary glaringly exposes its skewed vision of the circumstances in which the Fire Department adopted the Plan. See Maj. Op. at 428 n. 33. “Where test scores have disparate racial impact, an employer violates Title VII if he uses them in ways that lack *81significant relationship to job performance.” OHR Hearing Examiner (“H.E.”) Opinion ¶ 6(J); Defendant’s Appendix (“D.A.”) at 67 (citing Uniform Guidelines § 14(c)(9); see EEOC Uniform Guidelines in Employee Selection Procedures, 29 C.F.R. § 1607.3 (1986). The OHR found that the 1980 entry level examination was not a' valid predictor of job performance and that rank-order use of the test scores resulted in adverse impact on black applicants. See H.E. Opinion ¶¶ 6-7; D.A. at 66-68. Thus, the District in fact violated Title VII with its April 1981 hiring from the Certificate of Eligibles. See Maj. Op. at 416-17.
Although the OHR-compelled exhaustion of the list of those who passed the 1980 test probably “brought the District back into compliance with Title VII” during the subsequent 1981-1984 hiring period, Maj. Op. at 428 n. 33, the city faced renewed difficulties in 1984. Still wrestling with the vestiges of past discrimination, knowing the racial makeup of the force was still grossly disproportionate, unable to validate its entry-level exam, and in dire need of new firefighters, the Department administered the 1984 test. As the parties stipulated and the district court found, the 1984 test was “substantially the same” as the 1980 test (and was therefore similarly unrelated to job performance), and rank-order use of the 1984 exam would adversely impact black applicants. Hammon, 606 F.Supp. at 1088. If the 1984 exam had been used by the Fire Department in rank-order, therefore, its use would have violated Title VII. See Albemarle Paper Co. v. Moody, 422 U.S. 405, 425-36, 95 S.Ct. 2362, 2375-81, 45 L.Ed.2d 280 (1975); Griggs v. Duke Power Co., 401 U.S. 424, 431, 91 S.Ct. 849, 853, 28 L.Ed.2d 158 (1971). The Hammon plaintiffs initiated their suit, in part, to prevent this unlawful use of the exam. The Fire Department’s Plan is specifically designed to avoid this violation; its hiring selection procedures are designed “to eliminate the racial, sexual and ethnic disparity which would exist if the candidates were selected in rank order of the [1984] exam results.” Hammon, 606 F.Supp. at 1088-89.
Ironically, the majority points to the Dis-tact’s employment practices between 1981 and 1984 and the racial complexion of the “new hires” as evidence of the city’s “innocence.” Maj. Op. at 426-27 & n. 29. Yet the District’s hiring procedures during this period were in compliance with an OHR order specifically aimed at preventing Title VII violations — violations that would have resulted from the further rank-order use of the nonvalidated, nonjob-related 1980 entrance exam. See H.E. Opinion ¶¶ 1-3, D.A. at 69. To hail the Department’s compliance with the order as evidence that there was no “pattern or practice of discrimination,” Maj. Op. at 426, and then to strike down any basis for that order, is to turn appellate review into circular chaos.
Finally, the majority implies that only a “self-confessed discriminator” may remedy the effects of his prior discrimination. See Maj. Op. at 427. This proposition is clearly wrong as a matter of law. In Weber, the employer adamantly denied any involvement in discriminatory activity. Yet the Court approved the employer’s affirmative action plan, which was designed, as is the Fire Department’s, to “eliminate a manifest racial imbalance.” 443 U.S. at 208, 99 S.Ct. at 2730. Further, the majority’s implication is unsound as a matter of policy. As Justice O’Connor aptly noted,
The imposition of a requirement that public employers make findings that they have engaged in illegal discrimination before they engage in affirmative action programs would severely undermine public employers’ incentive to meet voluntarily their civil rights obligations____ This result would clearly be at odds with this Court’s and Congress’ consistent emphasis on the “value of voluntary efforts to further the objectives of the law.” ... The value of voluntary compliance is doubly important when it is a public employer that acts, both because of the example its voluntary assumption of responsibility sets and because the remediation of governmental discrimination is of unique importance.
Wygant, 106 S.Ct. at 1855 (O’Connor, J., concurring) (citations omitted).
*82The record of discrimination in the D.C. Fire Department is unmistakeable and compelling. The Department’s history is marked by egregious discrimination up through the not-so-distant past, and the remaining vestiges of that discrimination are dramatically evidenced in the current disproportionate racial makeup of the force. There has been an administrative finding of recent Title VII violations in the administration and use of the 1980 test and a judicial finding of potential Title VII violation in the use of the 1984 test. This showing constitutes a sufficiently serious record of discrimination to serve as a predicate for employer-initiated, voluntary, race-conscious remedies. The Plan is designed to remedy this discrimination. The Plan thus serves the remedial purpose envisioned by Weber and Wygant; it clearly crosses the threshold under Title VII and the equal protection component of the Due Process Clause.
B. Effect of the Plan on Nonminority Employees
Although the Plan has a legitimate remedial purpose, such a plan cannot pass statutory and constitutional muster unless its hiring provisions are a permissible means of redressing the effects of past discrimination. Thus, my inquiry turns to whether the Plan works only minor harm to nonminorities and is narrowly tailored to achieve its remedial purpose.
The Weber Court listed three factors contributing to its determination that the affirmative action at issue did not “unnecessarily trammel the interests of the white employees.” First, “the plan [did] not require. the discharge of white, workers and their replacement with new black hirees.” Second, “the plan [did not] create an absolute bar to the advancement of white employees.” Finally, “the plan [was] a temporary measure; it [was] not intended to maintain racial balance, but simply to eliminate a manifest racial imbalance.” Weber, 443 U.S. at 208, 99 S.Ct. at 2730. The concerns expressed in Weber's Title VII analysis are mirrored in the equal protection inquiry. In order to be sufficiently “narrowly tailored,” an affirmative action plan must be crafted to cure the harm needed to be remedied, and the burden shouldered by nonminorities must be “relatively light.” Wygant, 106 S.Ct. at 1851. With regard to the Title VII inquiry, the Fire Department’s Plan infringes on the interests of white employees less than did the Weber plan. Similarly, from the constitutional perspective, the Plan is sufficiently narrowly tailored to achieve its legitimate remedial purpose.
The Plan will have only marginal effects on the interests of nonminorities. It has no effect at all on existing white firefighters. As in Weber, and unlike in Wygant, no whites will be discharged or laid off under the Plan. The Plan establishes hiring goals affecting entry-level positions only. Furthermore, the Plan does not stand as an absolute hiring bar to white applicants. Whites will be hired in proportion to the number of white applicants who passed the 1984 test. The Plan does not require the hiring of unqualified blacks; therefore, a white applicant’s opportunity for selection is not curtailed. Indeed, the Plan’s hiring procedures cannot be said to intrude at all on nonminorities’ expectation of employment. Thus, the burden imposed on whites is not simply “relatively light,” Wygant, 106 S.Ct. at 1851, it is almost imperceptible. See supra pages 439-40.
Moreover, the Plan is a temporary, onetime, interim measure. Originally scheduled to end on October 1, 1986, it has been extended to April 1, 1987 — a lifetime of merely two years. By contrast, both the Weber and Sheet Metal Workers plans, which the Court found sufficiently temporary, had no certain ending dates but rather were designed to continue until the employer’s workforce (or union’s membership) approximated the racial makeup of the local labor force. See Sheet Metal Workers, 106 S.Ct. at 3052; Weber, 443 U.S. at 208-09, 99 S.Ct. at 2729-30. The short-term hiring goals of the Plan are not designed and are not being used to maintain some specific racial balance in futuro; they are not a blueprint for the Department’s future hiring selection procedures. The Plan contemplates utilization of validity studies, *83completed during the interim period, to review the Department’s selection process in order to come into compliance with Title YII and alleviate the effects of past discrimination.
The Plan is properly tailored to accomplish its remedial objectives. It is a means of correcting the otherwise adverse impact on blacks of rank-order use of the unvalidated 1984 test. At the same time, by ensuring the addition of more blacks to the force, the Plan moves toward rectifying the racial imbalance created by past discrimination. Furthermore, the Plan is more modest in its goal and less burdensome on nonminorities than programs previously approved by the Court which adopt hiring goals directly related to the percentage of minorities in the workforce. The percentage of blacks hired under the Plan (60%) is less than the percentage of blacks in the workforce (70%). Compare, e.g., Sheet Metal Workers, 106 S.Ct. at 3053.
The court insists that not enough attention was given to other remedies that might have been employed. The majority converts the “narrowly tailored” inquiry into a burden on the District to demonstrate that it could find no less intrusive means of meeting its goal. See Maj. Op. at 429-30. It apparently bears repeating that when parties (such as the Byrne plaintiffs and the United States) challenge a voluntary affirmative action plan, the ultimate burden of persuading the court that the plan is not sufficiently narrowly tailored to achieve its remedial purpose remains upon the challengers. See Wygant, 106 S.Ct. at 1856 (O’Connor, J., concurring). “Only by meeting this burden [can the challengers] establish a violation of ... constitutional rights, and thereby defeat the presumption that the [employer’s] asserted remedial action based on statistical evidence was justified.” Id. The burden is not on the District in this case.
Nor is the burden shouldered by the reviewing court. It is telling that the only support the majority can muster for reprimanding the district court for its failure to search for reasonable alternatives to the Plan is Sheet Metal Workers, a case involving not voluntary affirmative action but a court-imposed plan. See Maj. Op. at 430. The majority’s importation of strictures applicable to judicially imposed remedies is inappropriate. If the District had proposed the most intrusive means of remedying its past discrimination, and less intrusive means immediately came to mind, the court could be faulted for sustaining such a plan. See, Wygant, 106 S.Ct. at 1852. But when the policymaking body has adopted a reasonably fair, not overly intrusive, remedy, the court is not required to put on a political hat and look for some alternative remedy. The reasonable alternatives should be reviewed and considered by the policymakers, not by the court. It is exactly that policymaking initiative and prerogative that distinguishes the power of political majorities from that of courts. Courts ought not be second-guessing the political process.
The majority complains that the District did not consider any measures other than the Plan. Maj. Op. at 429-30. The only alternative suggested was a physical agility test. Before both the district court and this court, the District argued, with good reason, that it preferred the Plan. Even the Department of Justice admitted, in suggesting use of a physical exam, that such a test would tend to adversely affect the employment opportunities of women. In fact, the physical agility and strength test utilized by the New York City Fire Department was found to discriminate against women. See Berkman v. City of New York, 536 F.Supp. 177 (S.D.N.Y.1982), aff'd, 705 F.2d 584 (2d Cir.1983). The majority faults the District for not jumping from the frying pan into the fire. The district court was correct in noting “the absence of any clear options.” Hammon, 606 F.Supp. at 1094. The majority certainly suggests no meaningful ones.
The District adopted the hiring provisions of the Plan for the interim period in which the Fire Department has an unvalidated entry-level exam that adversely impacts on blacks, is attempting to develop an alternative test, but must nevertheless continue hiring. The Supreme Court suggested recently that “a district court may find *84it necessary to order interim hiring ... goals pending the development of nondiscriminatory hiring ... procedures. In these cases, the use of numerical goals provides a compromise between two unacceptable alternatives: an outright ban on hiring ..., or continued use of a discriminatory selection procedure.” Sheet Metal Workers, 106 S.Ct. at 3037. If, in the circumstances facing the District, the district court might have been justified in ordering an interim affirmative action plan, it certainly was justified in approving the District’s voluntary adoption of the Plan.
III. D.C. Law 1-63
I do not believe that the Affirmative Action in District Government Employment Act, D.C.Law 1-63, D.C.Code §§ 1-507-1-514 (1981), is before the court. We are neither asked nor required to consider its constitutionality. The statutory and constitutional permissibility of the Fire Department's Plan rests on the Plan’s terms alone. It is the Plan’s specific short-range hiring goals — hiring from the 1984 exam— that are before the court, and these goals were not dictated by Law 1-63. However, in suggesting that the District has some hidden, pernicious motivation in adopting the Plan, the majority takes a gratuitous swipe at the local law. Maj. Op. at 430-31. I am constrained to respond.
What is true of individual employer race-conscious employment practices is equally true when applied to statutes: a statute may permissibly require use of racial classifications to redress the effects of prior discrimination. See Fullilove, supra. Law 1-63 is such a statute. The law was neither conceived of nor passed in a vacuum, as one might believe by reading the majority’s lambasting; the law responds to the past and current state of affairs in D.C. public employment. Discriminatory, segregative practices pervaded D.C. government in the not-so-distant past. Vestiges of that discrimination infest present public employment, manifesting themselves in underrepresentation of minorities at all levels. Alarmed by the OHR’s showing of disproportionately low numbers of blacks in D.C. agencies, then-Council Member Marion Barry introduced a bill to promote affirmative action efforts in the hiring of minorities. The legislative record shows that, after numerous public hearings, the Council concluded that nothing other than “blatant ... discrimination” could explain the startling imbalances, and enacted the bill to “take decisive and substantive action to eliminate [this] discrimination.”
The majority concludes that “discrimination on grounds of race is absolutely forbidden if the purpose is to achieve racial balance.” Maj. Op. at 431. To the extent this blanket statement is intended to condemn all affirmative action plans that adopt a racial parity goal, it is incorrect. Adopting race-conscious employment practices that seek to achieve racial balance is a time-honored, court-approved, appropriate remedial response to discrimination. Affirmative action plans approved by courts have striven to achieve this very result. See, e.g., Weber, 443 U.S. at 197, 99 S.Ct. at 2724 (approving plan that reserves 50 percent of the positions for blacks “until the percentage of black[s] ... in the plant is commensurate with the percentage of blacks in the local labor force”); see also Sheet Metal Workers, 106 S.Ct. at 3036 (describing instances when a court might order an employer “to hire and to admit qualified minorities roughly in proportion to the number of qualified minorities in the work force”). The real question is whether the racial balance goal has a legitimate remedial purpose. Here it clearly does.
The law does not exhibit an administrative bent to discriminate against nonminorities, a characterization the Department of Justice propounded before this court. Nor does the statute “seek racial balance as a goal in and of itself,” as the majority contends, Maj. Op. at 431. There is a plausible remedial justification for the city’s directive that such agency achieve affirmative action objectives and be acutely aware of its duty to assure equal employment opportunity. The Council wished to break down old patterns of racial segregation and hierarchy in District government. The statute sets forth the broad remedial policy goals which the Council adopted for that *85purpose. The Fire Department Plan reflects, in one small way, for one short period, this laudatory desire. That it seeks to achieve for the Fire Department what the D.C. statute seeks to achieve for all the employing units of the city can hardly be viewed as a compromise of the equal protection guarantees of the Constitution.
■ Conclusion
The current composition of the District of Columbia Fire Department is an obvious vestige of a long history of racially discriminatory practices. The majority opinion does not find room to describe or explain this overwhelming and indisputable fact. Instead, the opinion dwells at length on the fairness of the most recent hiring practices brought about by this very lawsuit and cavalierly denies the legitimate desire of the political majority of the District’s citizens to eradicate the vestigial racial imbalance in current Fire Department personnel. Since the actual discriminatory practices occurred on someone else’s watch, the court holds that not only is the court prohibited from remedying the current imbalance, but the majority of the District’s citizenry, through its democratically directed institutions, is similarly precluded. The idealistic managers of the Fourteenth Amendment would be shocked to know that the very language of the Amendment that they passed through the 39th Congress, intended to remedy the evils of 100 years of slavery and discrimination against blacks, was being used to preserve the status quo of past Jim Crow practices.
There are limits beyond which even political majorities cannot go in attempting to remove the effects of past discrimination. Taking jobs away from whites and giving them to blacks would offend constitutional strictures, and the Supreme Court has said so. But the question of new employment is not so cabined. This court retrenches to older days and dubious doctrines to preclude the District from trying to fashion a Fire Department that does not reflect prior discriminatory practices and has the community credibility necessary to do its job.
In doing so, the court strikes more than a glancing blow at the District statute which was not squarely before the court and which has deeper purpose than the majority concedes. It may well be that when the Millenium arrives and all men have been good for some time, the District will have no need or justification for a law that seeks to remind personnel managers in the District of past discriminatory practices and their present effects. But that will not be for some time. For this time, I believe the court delivers a major setback to the cause of equality before the law.

I dissent.


ADDENDUM

The Supreme Court’s most recent pronouncement on affirmative action, United States v. Paradise, — U.S.-, 107 S.Ct. 1053, 94 L.Ed.2d 203 (1987), bolsters my. position. In upholding the constitutionality of a court order compelling a public employer to promote one black for every white promoted, the Paradise Court reiterated its view that “remedypng] past discrimination and eliminatpng] its lingering effects” is a compelling state interest justifying use of race-conscious employment practices. Id. 107 S.Ct. at 1067. In Paradise, as in the present case, the employer's past discriminatory practices resulted in a racial imbalance in the workforce. Id. at 1066 n. 20. The Court held that the temporary one-for-one promotion requirement, designed to serve as a stop-gap measure until the employer developed promotion procedures without adverse impact on blacks, was “narrowly tailored” to achieve its goal. Id. at 1066-74. While Paradise is not on all-fours with the present case, the Court’s reconfirmation that reasonable race-conscious measures designed to remedy the effects of past discrimination do not offend equal protection guarantees strengthens my conviction that the Fire Department’s Plan should be sustained.